Name: 2001/539/EC: Council Decision of 5 April 2001 on the conclusion by the European Community of the Convention for the Unification of Certain Rules for International Carriage by Air (the Montreal Convention)
 Type: Decision
 Subject Matter: transport policy;  organisation of transport;  international affairs;  air and space transport
 Date Published: 2001-07-18

 Avis juridique important|32001D05392001/539/EC: Council Decision of 5 April 2001 on the conclusion by the European Community of the Convention for the Unification of Certain Rules for International Carriage by Air (the Montreal Convention) Official Journal L 194 , 18/07/2001 P. 0038 - 0038Council Decisionof 5 April 2001on the conclusion by the European Community of the Convention for the Unification of Certain Rules for International Carriage by Air (the Montreal Convention)(2001/539/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) It is beneficial for European Community air carriers to operate under uniform and clear rules regarding their liability for damage and that such rules should be the same as those applicable to carriers from third countries.(2) The Community took part in the International Diplomatic Conference on air law convened in Montreal from 10 to 28 May 1999, which resulted in the adoption of the Convention for the unification of certain rules for international carriage by air (the Montreal Convention), and it signed the said Convention on 9 December 1999.(3) Regional Economic Integration Organisations which have competence in respect of certain matters governed by the Montreal Convention may be parties to it.(4) The Community and its Member States share competence in the matters covered by the Montreal Convention and it is therefore necessary for them simultaneously to ratify it in order to guarantee uniform and complete application of its provisions within the European Union,HAS DECIDED AS FOLLOWS:Article 1The Convention for the Unification of Certain Rules for International Carriage by Air ("the Montreal Convention") is hereby approved on behalf of the European Community.The text of the Convention is attached to this Decision.Article 2The President of the Council shall deposit, on behalf of the European Community, the instrument provided for in Article 53(3) of the Montreal Convention with the International Civil Aviation Organisation, together with the Declaration of Competence.The instrument shall be deposited simultaneously with the instruments of ratification of all the Member States.Done at Luxembourg, 5 April 2001.For the CouncilThe PresidentB. Rosengren(1) OJ C 337 E, 28.11.2000, p. 225.(2) Opinion of 16 January 2001 (not yet published in the Official Journal).